           Case 1:19-cv-10929-CM
           Case 1:19-cv-10929-CMI Document
                                  Document 32
                                           35 Filed
                                              Filed 05/28/20
                                                    06/25/20 Page
                                                             Page 11of
                                                                    of 22


                KCO
KABAT CHAP MAN & OZ MER LLP
              Atlanta       Los Angeles

                                                                                                              RYAN D. WATSTEIN
                                                                                                              DIRECT DIAL : '(404) 400-7307
                                                                                                              EMAIL: rwatstein@kcozlaw.com


                                                             May 28, 2020

VIA CM/ECF & FEDEX
                                                             ~{,,j ~ Y ~ j l _ _ A ~ J -                                                             7
                                                         ~                              ~~                                                 ~~~
                                                                                                                                       7 .J/
Honorable Colleen McMahon                                                Y7
                                                                                                                           ~
Chief United States District Judge    ~
Daniel _Pa~rick Moynihan U.S. Courthouse                         Pt''.~~    -                                  /, \/4,
                                                                                                                         J?.
                                                                                                                                                 ·



                                                         N~ 'I)...) t,~.fe-<-1'
                                                                                                                               ,1
U.S. D1stnct Court           .        g-ef}                                             V>'I--,                    c..--t,,"---y . .                 b
SouthernDistrictofNewYork                                                       ~ ":£,""~,n--,
500 Pearl Street, Courtroom 24A                                                         1                                UY)~                '-"I          ·

New York, NY 10007-1312                            /                      A~        , z?                                                ~
        Re:       The RD! Corporation v. Charter Communications1nc. , Case No. 1: 19-cv- l 0929
                  (S.D.N.Y.)                                                                12 "JJ                             :tf:5:/}
Dear Judge McMahon:
                                  ...
                                  f·.
                                  l ,i
                                  I      ~a,
                                            !.
                                          ,. i
                                               i
                                                   -0:



                                                       -
                                                         .    r .,
                                                              i....
                                                                      r ~ .,.,.. l"\ -


                                                                        • .._.,
                                                                                '\\ ,
                                                                                 1
                                                                                   V, •
                                                                                            ,.

                                                                                            .     . , .
                                                                                                 /J
                                                                                               ~1'         ~,,)
                                                                                                                               ~
                                                                                                                                ft         ~,__.,
                                                                                                                                                      <   ,,
                                                                                                                                                      ,__~(
                                                                                                                                                                 /~
                                                                                                                                                                       I



        Pursuant to Local Rule 7.1 (d) and your Honor's Individual Rule of Practice V.I. , Plaintiff j 1 ~ J
The RDI Corporation and Defendant Charter Communications, Inc. jointly move the Court by
letter motion for entry of the enclosed stipulated protective order to govern the exchange and
disclosure of confidential and sensitive information and documents during discovery in this
matter. The proposed stipulated order indudes the Addendum outlined in your Individual Rules
of Practice.

        Please let us know if you require any additional information. We appreciate the Court's
consideration.                                                                                                                                                 • r.1

                                                                             Respectfully submitted,                        ~ ~                                w,      ~
                                                                                                                         4~~;1
Isl Chelsea Koff                                                             Isl Ryan D. Watstein         _                                 V "I rt-.J
Craig S. Barnett (pro hac vice)                                              Michael D. Kabat (NY Bar No. ~                                          o._Y-
Chelsea E. Koff(pro hac vice)
STEARS WEA VER MILLER
WEISSLER ALHADEFF &
                                                                             836784)
                                                                             mkabat@kcozlaw.com
                                                                             Ryan D. Watstein
                                                                                                         ~
                                                                                                          ~   if\\, ,(
                                                                                                                 . 0.. /' 0~
                                                                                                                   1
                                                                                                                                                           v(j
SITTERSON, P.A.                                                              (admitted pro hac vice)      -..    ~    - /    '
                                                                                                              r;v- '(,,.,()/
200 East Las Olas Boulevard, Suite 2100
Fort Lauderdale, Florida 33301
                                                                             rwatstein@kcozlaw.com
                                                                             KABAT CHAPMAN & OZMER                                          J• /,,Yl'U,
171 17th Street NW. Su i le 15 50, Allanta. Georgia 303 63                                      40 4. 400. 730 0         www .kcozla w!m            ~ ,0
                                                                                                                             0Y              */ (,,-"
                                                                                                                                       (#i'f,-
            Case 1:19-cv-10929-CM
            Case 1:19-cv-10929-CM Document
                                  Document 32
                                           35 Filed
                                              Filed 05/28/20
                                                    06/25/20 Page
                                                             Page 22 of
                                                                     of 22
Honorable Colleen McMahon
May 28 , 2020
Page 2

Phone: (954) 462-9587                       LLP
                                            171 17 th Street NW, Suite 1550
Jonathan D. Lupkin (JL-0792)                Atlanta, Georgia 30363
Michael B. Smith (MS-3281)                  Tel : (404) 400-7300
LUPKIN PLLC                                 Fax: (404) 400-7333
80 Broad Street, Suite 1301
New York, NY 10004                          Counsel for Defendant Charter
Phone: (646) 367-2771                       Communications, Inc.
Fax: (646) 219-4870

Counsel for Plaintiff The RD! Corporation

Dated: May 28, 2020


Enclosure

Cc (via email): All counsel ofrecord
